                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

J&J SPORTS PRODUCTIONS, INC.,

                   Plaintiff,                            8:18-CV-191

vs.
                                              MEMORANDUM AND ORDER
VICTOR RODRIGUEZ, individually
and d/b/a VICTOR'S MEXICAN
RESTAURANT, and VICTOR'S
MEXICAN RESTAURANT, LLC, an
unknown business entity d/b/a/
VICTOR'S MEXICAN
RESTAURANT,

                   Defendants.

      This matter is before the Court on the plaintiff's motion for default
judgment (filing 16). The Court will grant the plaintiff's motion.


                                BACKGROUND
      The plaintiff, J&J Sports Production, Inc., contracted for the exclusive
nationwide distribution rights to the May 2, 2017 broadcast of the
championship boxing match between Floyd Mayweather, Jr. and Manny
Pacquiao. Filing 1 at 5. The contract included all under-card fights as well as
fight commentary. J&J entered into sublicensing agreements with commercial
entities throughout North America granting limited rights to publicly exhibit
the broadcast in the sublicensees' commercial establishments. Filing 1 at 5-6.
      The defendant, Victor Rodriquez, is identified as the owner of Victor's
Mexican Restaurant in Omaha. Filing 16-2. On the evening of the fight, a
private investigator retained by J&J visited Rodriquez' restaurant and saw
J&J's broadcast on a single television located in a corner of the restaurant near
the door. Filing 16-3. The investigator estimated that the television was either
32 or 40 inches, and that there were between 30 and 33 customers in the
restaurant at the time. The investigator reported seeing only six tables in the
restaurant and estimated that the building's capacity was 50 persons. There
was no cover charge when the investigator entered the restaurant. The first
employee that approached the investigator did not speak English. The
investigator ordered a burrito from a second waiter. Photographs the
investigator took in the restaurant before the Mayweather-Pacquiao fight
began show several men sitting at tables, but not paying particular attention
to the broadcast.
      J&J represents that at no time did it sublicense the broadcast to
Rodriquez or to Victor's Mexican Restaurant. Filing 16-4 at 2. Moreover,
because J&J held the exclusive commercial distribution rights, Rodriguez
could not have obtained the broadcast lawfully from a different distributor.
J&J did not provide the Court with any evidence regarding how the restaurant
was receiving the broadcast—whether by satellite or cable connection. Neither
was the Court provided evidence regarding whether the investigator observed
a satellite dish attached to the restaurant structure, or a cable box or cable line
running from another part of the building to the television in the corner of the
restaurant.


                                 DISCUSSION
      When a default judgment is entered, facts alleged in the complaint—
except as to damages—may not be later contested. Marshall v. Baggett, 616
F.3d 849, 852 (8th Cir. 2010); Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010).
It remains for the Court to consider whether the allegations in the plaintiff's
complaint constitute a legitimate cause of action, since a party in default does


                                        2
not admit mere conclusions of law. Id. Therefore, although the allegations of
the plaintiff's complaint are admitted, see id., it is still necessary for the Court
to determine the plaintiff's damages based upon the evidence. See Fed. R. Civ.
P. 55(b)(2)(B); Brown v. Kenron Aluminum & Glass Corp., 477 F.2d 526, 531
(8th Cir. 1973). And even before that, it is incumbent upon the Court to ensure
that the unchallenged facts constitute a legitimate cause of action before
entering final judgment. Marshall, 616 F.3d at 852-53.
      So, the task for the Court is, first, to consider the allegations of the
complaint to ensure that the plaintiff has stated a legitimate cause of action
with respect to each of its claims for relief. If a claim for relief has been stated,
the Court must then consider the plaintiff's damages, which in this case may
be the plaintiff's actual damages, or statutory damages, together with
enhanced damages for a willful violation.
      J&J's complaint alleges two statutory causes of action. The first,
pursuant to 47 U.S.C. § 605(a), concerns interception of a cable television
broadcast over the air, such as by interception of a satellite signal. The second
cause of action is pursuant to 47 U.S.C. § 553 and concerns interception of a
cable network broadcast. The difference between the two claims is whether the
signal is intercepted over the air, or from the cable system itself. See, United
States v. Norris, 88 F.3d 462, 469 (7th Cir. 1996); J&J Sports Productions, Inc.
v. Turrubiartes, No. 1:13-cv-1783, 2017 WL 840882, at *2 (S.D. Ind. March 2,
2017). J&J abandoned its cause of action pursuant to § 553 in its motion for
default judgment and now elects to proceed to judgment only on its claim
pursuant to § 605(a). Having reviewed the complaint, the Court finds that J&J
has stated a claim for relief pursuant to § 605(a). Accordingly, the Court will
enter default judgment and award damages.




                                         3
      J&J seeks an award of statutory damages in the amount of $10,000 for
Rodriguez' interception of the broadcast, and an additional award of $30,000
claiming that Rodriguez' conduct was willful. Section 605(e)(3)(A) provides
"[a]ny person aggrieved by a violation of subsection (a) . . . may bring a civil
action in a United States district court." Section 605(e)(3)(C)(i) provides that
actual or statutory damages may be awarded "at the election of the aggrieved
party." Here, J&J has opted for statutory damages. In that regard, "the party
aggrieved may recover an award of statutory damages for each violation of
subsection (a) of this section involved in the action in a sum of not less than
$1,000 or more than $10,000, as the court considers just." § 605(e)(3)(C)(i)(II).
Having reviewed the pleadings and submissions in support of J&J's motion for
default judgment, the Court finds that an award of $3,000 is just under the
circumstances for Rodriguez' interception of the broadcast. The cost of the
broadcast for a Rodriquez' commercial venue was $3,000. Filing 16-4 at 18. It
is certainly just for J&J to recover the fee it would have been paid had
Rodriguez ordered the broadcast.
      However, it is not just to punish Rodriguez for the unauthorized showing
of the broadcast under this subpart of § 605(a). Section 605(e)(3)(C)(ii) does
provide an enhanced damages award in the event the "violation was committed
willfully and for purposes of direct or indirect commercial advantage or private
financial gain." In that event, "the court in its discretion may increase the
award of damages, whether actual or statutory, by an amount of not more than
$100,000 for each violation of subsection (a) of this section." Id.
      But J&J's evidence of commercial advantage or private financial gain is
lacking. Its investigator reported that there was no cover charge when he came
into the restaurant. There is no indication that the restaurant had extended
its hours for the fight, or that food or beverage prices had been increased. There


                                        4
was no evidence that the crowd size was any different on May 2 than it would
have been any other Saturday night. There was no evidence that Rodriguez
advertised that the fight would be shown in his restaurant, and given the
placement of the television, it is highly unlikely that someone passing by would
see that the fight was being shown in the restaurant. There is no evidence that
Rodriguez was even among those in the restaurant waiting for the
Mayweather-Pacquiao fight to start.
      Although someone had to "willfully" act and do what was needed to
intercept the broadcast, it does not necessarily follow that the purpose was for
financial gain or commercial advantage. Importantly, there is no evidence that
Rodriguez had previously intercepted a broadcast. This case is apparently not
a case where Rodriguez is a repeat interceptor of satellite signals or cable
programing, which would make an award of enhanced damages reasonably
necessary to deter future conduct. See Turrubiartes, 2017 WL 840882, at *3.
      The Court observes that a $3,000 fee to carry J&J's broadcast for a venue
of no more than 35 patrons such as Victor's Mexican Restaurant is a cost
significantly higher than any additional profit the restaurant could reasonably
expect. That's not to excuse Rodriguez' conduct, but it does demonstrate that
the $3,000 award in this case should function to deter any impulse Rodriguez
may have about pirating another broadcast.


      IT IS ORDERED:

      1.    J&J Sports Production, Inc.'s motion for default judgment
            (filing 16) is granted.




                                       5
2.   Default judgment is entered in favor of plaintiff J&J Sports
     Production, Inc., and against defendants Victor Rodriguez
     and Victor's Mexican Restaurant jointly and severally.

3.   Plaintiff J&J Sports Production, Inc., shall recover from
     defendants   Victor   Rodriguez     and   Victor's     Mexican
     Restaurant, jointly and severally, the sum of $3,000.00, with
     post-judgment interest thereon at the rate provided by 28
     U.S.C. § 1961.

4.   The Clerk is directed to award costs in this matter.

5.   A separate judgment will be entered.

Dated this 13th day of November, 2018.

                                   BY THE COURT:



                                   John M. Gerrard
                                   Chief United States District Judge




                               6
